Citation Nr: 0411616	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-17 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran had active service from May 1967 to May 1969.

This case comes before the Board of Veteran's Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  At present, this appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.

Additionally, the Board notes that, at the veteran's request 
he was scheduled for a hearing on appeal at the RO on August 
26, 2003.  However, although the veteran's mailed hearing 
notice was not returned as undeliverable, he failed to appear 
for the hearing and there was no request by either the 
veteran or his representative to reschedule the hearing.  
Therefore, the request for a hearing will be considered 
withdrawn and the Board will proceed with its review on the 
present record.  See 38 C.F.R. § 20.700-20.704 (2003).


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)) (2003).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  In this respect, the RO's 
development of the claimed nonservice-connected pension 
failed to include VA examinations for the claimed 
hypertension and headaches, as well as to examine and rate 
various other nonservice-connected disorders, including 
amputation of three fingers of the left hand, and back pain, 
per the September 2003 statement from Dr. Colon-Ramos.  This 
statement also indicates that the veteran is currently deemed 
to be totally and permanently incapacitated to work.  The 
above facts are relevant as they may change the veteran's 
combined rating, per the combined ratings table of the VA 
Schedule for Rating Disabilities (Rating Schedule), per 38 
C.F.R. § 4.25 (2003).

As such, the veteran should be scheduled to undergo a VA 
examination which takes into consideration all of his 
nonservice-connected disorders, including hypertension, 
headaches, anxiety, amputation of fingers of the left hand, 
and back disorders.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

Lastly, it appears the veteran has been treated for his 
disabilities at the San Juan VA Medical Center (VAMC), and 
possibly by private health care providers.  As such, the RO 
should assist the appellant in obtaining any additional 
available VA and private medical records that may be 
identified as relevant to the claim on appeal.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)) 
(2003); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and relevant case law as 
specifically affecting the issue on 
appeal.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since 
discharge from service to the present, 
and who possess records relevant to his 
nonservice-connected disorders.  Provide 
the veteran with release forms and ask 
that a copy be signed and returned for 
each health care provider identified and 
whose treatment records are not already 
contained within the claims file, 
including a release form for records from 
Dr. Colon-Ramos.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating the 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment at any VA 
Medical Center (VAMC) since discharge 
from service to the present relevant to 
the nonservice-connected disorders.  All 
identified treatment records from any 
reported VAMC, which are not already 
contained within the claims file should 
be obtained and associated with the 
claims file.  Additionally, the RO should 
obtain any relevant treatment records 
from the San Juan VAMC dated from March 
2004 to the present.  If the search for 
the above records has negative results, 
the claims file must be properly 
documented with information obtained from 
the VA facility(ies).  Furthermore, the 
veteran should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development 
described above has been completed, the 
RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a comprehensive 
VA examination in order to ascertain 
the veteran's entitlement to a 
permanent and total disability rating 
for pension purposes.  Specifically, 
the examination should ascertain the 
nature and severity of all clinically 
identified disorders, including but not 
limited to, hypertension, headaches, 
anxiety, amputation of fingers of the 
left hand, and back problems.  The 
veteran's claims folder is to be made 
available to the examiner(s) for review 
prior to the examination, including the 
September 2003 statement from Dr. 
Colon-Ramos.  The examiner(s) should be 
asked to indicate in the examination 
report whether he or she has reviewed 
the claims folder.  All indicated tests 
which are required to evaluate the 
veteran's various disorders under the 
applicable rating criteria are to be 
performed and the examiner(s) should 
review the results of any testing prior 
to completion of the report.  
Specifically, the examiner(s) should 
describe the level of disability 
attributable to each of the medical 
disabilities found on examination. 
Additionally, the examiner(s) should 
give a full description of any 
limitation of activity imposed by each 
of the veteran's disorders and express 
opinions as to whether the disorders 
are permanent, and the degree of 
interference with the veteran's ability 
to obtain and maintain gainful 
employment caused by each disorder 
identified on examination.  The 
examiner(s) should also state whether 
the veteran's disabling disorders are 
susceptible of improvement through 
appropriate treatment.  The examiner(s) 
must provide a complete rationale for 
all conclusions reached.

5.  The veteran's disorders which 
reportedly entitle him to a permanent 
and total disability rating for pension 
purposes should be rated and combined 
under the combined ratings table of the 
Rating Schedule, per 38 C.F.R. § 4.25 
(2003).  The RO should then consider 
whether the "average person" test 
provided under 38 U.S.C.A. § 1502 
(a)(1) (West 2002) and 38 C.F.R. § 4.15 
(2003) is applicable.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of 
the foregoing development efforts have 
been conducted and completed in full. 
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the proper application of 
38 C.F.R. § 4.25 (2003).

7.  After completion of the above, the 
RO should notify the veteran of any 
changes in any of the applicable rating 
criteria for any of the relevant 
disabilities in this case, including 
notification of both the old and new 
general criteria for disorders of the 
spine (as effective prior to and as of 
September 26, 2003).  Subsequently, the 
RO should readjudicate the claim of 
entitlement to a permanent and total 
disability rating for pension purposes, 
taking into consideration 38 U.S.C.A. 
§§ 1502, 1521 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340-3.342, 4.15-4.17, 4.25 
(2003).

8.  If the determination remains 
unfavorable to the veteran, he should 
be provided with a supplemental 
statement of the case and be afforded 
an opportunity to respond before the 
case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination(s) requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal. Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




